J -A14041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DOUGLAS DALESSIO INDIVIDUALLY                IN THE SUPERIOR COURT OF
 AND AS TRUSTEE OF THE DALESSIO                     PENNSYLVANIA
 FAMILY TRUST, DEVIN DALESSIO
 AND DYLAN DALESSIO,
 INDIVIDUALLY AND AS
 BENEFICIARIES OF THE DALESSIO
 FAMILY TRUST,

                    Appellants


               v.


 COMMUNITY FIRST BANK AND
 SAMUEL J. DALESSIO                               No. 1728 WDA 2018
               Appeal from the Order Entered October 31, 2018
               in the Court of Common Pleas of Indiana County
                    Civil Division at No(s): 10773 CD 2018
BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 22, 2019

      Douglas Dalessio, individually and as Trustee of the Dalessio Family

Trust ("the Trust"), Devin Dalessio and Dylan Dalessio, individually and as

beneficiaries of the Dalessio Family Trust (collectively, "Plaintiffs"), appeal

from the Order sustaining the Preliminary Objections filed by Community First

Bank ("the Bank"), and dismissing the Complaint as to the Bank. We quash

the appeal.

      On May 7, 2018, Plaintiffs filed a four -count Complaint against the Bank

and Samuel J. Dalessio ("Dalessio") alleging various causes of action.       In

particular, Plaintiffs alleged that Dalessio tendered checks to the Bank, which
J -A14041-19


the Bank honored, even though the checks were endorsed to the Trust, and

not Dalessio. On May 25, 2018, the Bank filed Preliminary Objections to the

Complaint, to which Plaintiffs filed a Response. On October 31, 2018, the trial

court entered an Order that provided, in relevant part, as follows: "Defendant

Community First Bank's Preliminary Objections are SUSTAINED, and Plaintiffs'

Complaint is DISMISSED with respect to Community First Bank." Trial Court

Order, 10/31/18 (emphasis in original). Thereafter, Plaintiffs filed the instant

timely appeal, followed by a court -ordered Pa.R.A.P. 1925(b) Concise
Statement of matters complained of on appeal.

      Before we may entertain the merits of Plaintiffs' underlying claim, we

must first determine whether this Court has jurisdiction to consider the appeal.

See Commonwealth v. Davis, 176 A.3d 869, 873 (Pa. Super. 2017)
recognizing that this Court may raise the issue of jurisdiction sua sponte).

Generally, "an appeal may be taken as of right from any final order of a ...

trial court." Pa.R.A.P. 341(a). A "final order" is defined, in relevant part, as

"any order that ... disposes of all claims and of all parties." Pa.R.A.P. 341(b)

(emphasis added).       "[O]rders [sustaining]     preliminary objections and

disposing of only some but not all of the underlying parties ... are interlocutory

and unappealable." Spuglio v. Cugini, 818 A.2d 1286, 1287 (Pa. Super.
2003).

      Here, the trial court's Order sustained the Bank's Preliminary Objections,

and dismissed the Complaint "with respect to Community First Bank." Trial


                                      -2
J -A14041-19


Court Order, 10/31/18. Because the trial court did not dismiss the Complaint

as to Dalessio, the trial court's Order is interlocutory and not appealable. See

Spuglio, 818 A.2d at 1287. Consequently, we quash the appeal for lack of

jurisdiction.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn,
Prothonotary


Date: 7/22/2019




                                     -3